Citation Nr: 0400425	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied by an unappealed rating 
decision dated in October 1999.

2.  Additional evidence received subsequent to the rating 
decision in 1999 includes private and VA medical records, lay 
statements, and information regarding the ship the veteran 
served on during his military service.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for bilateral hearing loss was not previously of 
record and raises a reasonable possibility of substantiating 
the veteran's claim.  

4.  The veteran has been diagnosed with bilateral hearing 
loss, and currently reports tinnitus.  

5.  The veteran served in the engine room of a United States 
Navy assault landing craft in World War II as a chief 
machinist mate, and was exposed to acoustic trauma from 
engine noise and from naval gunfire.  

6.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed bilateral hearing 
loss and claimed tinnitus and his exposure to acoustic trauma 
during service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  

2.  Bilateral hearing loss was not incurred in or as a result 
of active military service.  38 U.S.C.A. §§ 1110, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

3.  Tinnitus was not incurred in or as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), explicitly provides that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
In addition, the definition of "new and material evidence" 
contained in 38 C.F.R. § 3.156(a) was amended, effective 
August 29, 2001.  Compare 38 C.F.R. § 3.156(a) (2000), with 
38 C.F.R. § 3.156(a) (2003).  The record reflects that the 
veteran's claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss was received in October 
2001.

Service connection for bilateral hearing loss was denied by 
an unappealed rating decision dated in October 1999.  Prior 
unappealed rating decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7105.  To reopen a 
finally denied claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  Title 38, Code of Federal 
Regulation, Section 3.156(a) states that new and material 
evidence means evidence that was not previously before VA and 
must raise a reasonable possibility of substantiating the 
claim.

Evidence received subsequent to the 1999 rating decision 
includes a lay statements from shipmates of the veteran, 
information regarding the ship upon which the veteran served 
during his military service in the United States Navy, and 
private and VA medical records.  Thus, this evidence was not 
previously considered by VA, is neither cumulative nor 
redundant, and, in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  As new and material evidence has 
been received since the 1999 rating decision with regard to 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, the claim is reopened.  

II.  Service Connection

The veteran maintains that he was exposed to significant 
acoustic trauma while serving on board an assault landing 
ship with the U.S. Navy in World War II, and that such noise 
exposure ultimately resulted in severe bilateral hearing loss 
and tinnitus.  Accordingly, he maintains that service 
connection for those disabilities is warranted.  In such 
cases, VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In substance, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of VA with respect to the duty to assist.  
The provisions of the VCAA apply to all claims for VA 
benefits, to include claims involving entitlement to 
increased ratings and for service connection.  VA issued 
regulations to implement the VCAA in August 2001.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
As part of the notice, VA is required to inform the claimant 
and the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  

In the present case, the Board finds that VA's redefined duty 
to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran has been provided with notice of what evidence VA 
would obtain, and the evidence he was to provide with respect 
to his claims for service connection.  In that regard, the 
Board concludes that correspondence to the veteran dated in 
November 2001, April 2002, December 2002, and March 2003 have 
provided him with sufficient information regarding the 
evidence necessary to substantiate his claims.  The Board 
finds that such documents are essentially in compliance with 
VA's revised notice requirements.  By that correspondence, 
the veteran was advised of the evidence necessary to not only 
reopen a previously denied claim for service connection, but 
also to substantiate his claims for service connection, and 
what evidence was necessary to show that he actually 
experienced tinnitus and bilateral hearing loss resulting 
from exposure to acoustic trauma in service.  He was informed 
of what evidence VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, of his rights and duties 
under the VCAA.  The Board finds, therefore, that the 
enhanced notice requirements as set forth in the VCAA have 
been substantially complied with.  Id.   

With respect to assistance with evidentiary development, the 
Board notes that any identified evidence has been obtained 
and associated with the claims file.  To that end, the Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for bilateral hearing loss and for tinnitus has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, the report of 
a private audiometric examination, lay affidavits from the 
veteran's commanding officer, naval historical documents 
pertaining to the veteran's involvement in combat in World 
War II, and the report of a VA audiometric examination dated 
in April 2002.  The veteran has also offered statements in 
support of his claims.  In addition, the Board observes that 
the veteran declined an opportunity to appear before either a 
RO Hearing Officer or before a Veterans' Law Judge in order 
to present testimony at a personal hearing.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  While the 
VCAA has eliminated the well-grounded claim requirement, 
however, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, or 
otherwise due to a service-connected disability.  


Further, under the criteria set forth under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

A review of the veteran's service medical records fails to 
disclose any complaints related to hearing loss or tinnitus.  
The report of his service separation examination shows that 
his hearing acuity was normal on "coin click," "whispered 
voice," "spoken voice," and "watch test."  Prior to 
November 1998, the record fails to indicate any post-service 
treatment for or complaints relating to any hearing-related 
problems.  

A private audiology outpatient report dated in November 1998, 
indicates that the veteran was seen for complaints relating 
to what was described as an abrupt loss of hearing in the 
left ear which he claimed to first notice that same month.  
The veteran also indicated that he had a long-standing 
concern regarding his hearing in the right ear, but noted 
that the left ear hearing loss was abrupt to the point where 
he could not use his telephone with that ear.  The veteran 
further indicated that he sustained a whiplash injury when he 
had been involved in an automobile accident the previous 
September.  The veteran complained of experiencing tinnitus, 
and related his history of noise exposure while serving in 
the Navy with weapons fire and engine or machinery noise.  In 
addition, the veteran reported having been exposed to noise 
following service including farm machinery, shooting and 
hunting, snowmobile and motorcycle engines, power tools, and 
chain saws.  Audiometric testing disclosed bilateral hearing 
loss.  The examiner noted that the veteran experienced a 
sudden onset of profound hearing loss in the left ear which 
had occurred within the last two weeks.  The examiner further 
noted that this onset of profound hearing loss in the left 
ear, coupled with high frequency moderate to severe hearing 
loss in the right ear, resulted in significant listening 
difficulty in any situation other than a one-on-one listening 
situation.  

The veteran submitted a number of lay statements from former 
shipmates, including a former commanding officer, who 
attested to his activities during the Second World War.  The 
veteran's shipmates attested that the veteran primarily 
served in a small noisy engine room aboard a Navy assault 
landing ship in the Pacific Theater of Operations.  It was 
generally asserted that the near constant machinery noise was 
frequently deafening, and that the veteran was also exposed 
to noise from naval gunfire as well as from U.S. and enemy 
aircraft ordnance and small arms fire.  The veteran's 
shipmates opined that such noise exposure in service 
ultimately resulted in the veteran's currently diagnosed 
bilateral hearing loss.  Other naval historical documents 
chronicled the veteran's activities with his ship in combat 
in the Pacific Theater, and noted that his ship and crew had 
performed their duties in an exemplary manner and that many 
of those personnel were awarded medals and citations for 
conspicuous gallantry under fire.  

The report of the April 2002 VA rating examination reveals 
that the veteran was diagnosed with bilateral hearing 
sensorineural hearing loss.  The examiner noted the veteran's 
history as discussed above, and discussed the hearing test 
results in service, as well as the report of the November 
1998 private audiogram.  In addition to reporting having 
experienced acoustic trauma during service, the veteran 
indicated that he had been exposed to occupational noise as a 
switchman of 23 years with a railroad.  The veteran also 
indicated that he had been exposed to recreational noise from 
shooting and hunting, as well as with woodworking.  At the 
time of the examination, the veteran indicated that he used 
hearing protection when performing lawn maintenance.  The 
veteran also reported insignificant tinnitus that lasted for 
a few seconds "not very often" and stated that his tinnitus 
was "not something he would complain about."  The audiogram 
with speech audiometry disclosed that the veteran had mild to 
profound bilateral sensorineural hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The examiner concluded that 
the veteran's hearing loss was "less than likely due to his 
exposure to acoustic trauma in service."  In support of this 
conclusion, the examiner offered that the veteran's service 
separation examination report disclosed normal hearing in 
December 1945, and in November 1998, the veteran's left ear 
hearing loss was noted as sudden.  Tinnitus was not 
diagnosed.

The Board has evaluated the foregoing, and must conclude that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  The Board fully recognizes that the veteran 
served with distinction in World War II, and that he was 
exposed to acoustic trauma while working in the engine room 
of a small naval assault craft, often in combat situations.  
Nevertheless, a medical opinion establishing the required 
medical nexus between the veteran's diagnosed bilateral 
hearing loss and claimed tinnitus and his noise exposure in 
service is not of record.  Indeed, the VA examiner in 2002 
found otherwise.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (the Board must consider only independent medical 
evidence to support findings and is not free to substitute 
its own judgment for that of such an expert).

The Board further recognizes that the veteran, his former 
shipmates, and his service representative have offered 
statements to the effect that the veteran's diagnosed 
bilateral hearing loss and claimed tinnitus were incurred in 
or a result of his noise exposure during his active service.  
As a laypersons, however, lacking in medical training and 
expertise, those individuals are not competent to address 
issues requiring an expert medical opinion, to include 
medical diagnoses or opinions as to etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Again, the Board acknowledges that the veteran was exposed to 
acoustic trauma in service.  But in this case, a showing of 
exposure to acoustic trauma and a currently diagnosed 
disability are not sufficient by themselves to warrant a 
grant of service connection for bilateral hearing loss.  
Absent a medical opinion, supported by a plausible rationale 
that the veteran's diagnosed bilateral hearing loss and 
claimed tinnitus were incurred as a result of exposure to 
acoustic trauma in service.  Such an opinion would be 
necessary to establish the required medical nexus between the 
veteran's noise exposure in service and his currently 
diagnosed bilateral hearing loss and claimed tinnitus.  
Absent such an opinion, the veteran's appeal must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



